EMPLOYMENT AGREEMENT, dated May 10, 2011, by and between KINGSTONE INSURANCE
COMPANY, a New York stock property and casualty insurance company (the
“Company”), and BARRY B. GOLDSTEIN (the “Employee”).
 
RECITALS
 
WHEREAS, Commercial Mutual Insurance Company, the predecessor to the Company,
and the Employee are parties to an Employment Contract, dated as of July 1, 2008
(the “Original Contract”).
 
WHEREAS, Kingstone Companies, Inc., a Delaware corporation (“KINS”) and the
parent of the Company, and the Employee are parties to an Employment Agreement,
dated as of October 16, 2007, as amended (the “KINS Agreement”).
 
WHEREAS, the Employee has served as Chairman of the Board and Chief Investment
Officer of the Company since January 2006 and August 2008, respectively.
 
WHEREAS, effective January 1, 2012, the Employee is to serve as President and
Chief Executive Officer of the Company and will assume additional
responsibilities.
 
WHEREAS, between the date hereof and January 1, 2012, the Employee will be
responsible for directing the Company’s activities in the areas of marketing,
information technology and facilities management and will be transitioning to
the positions of President and Chief Executive Officer.
 
WHEREAS, the Company and the Employee desire to enter into an employment
agreement which will supersede the Original Contract and will set forth the
terms and conditions upon which the Employee shall be employed by the Company
and upon which the Company shall compensate the Employee.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, the parties hereto have agreed, and do hereby agree, as
follows:
 
1.           EMPLOYMENT; TERM
 
1.1           The Company will employ the Employee in its business, and the
Employee will work for the Company therein, as its Chairman of the Board and
Chief Investment Officer and, effective as of January 1, 2012, also as its
President and Chief Executive Officer, for a term terminating on December 31,
2014 (the “Expiration Date”), subject to earlier termination as hereinafter
provided (the employment period, as earlier terminated as provided for herein,
being referred to as the “Term”).
 
1.2           Upon the expiration of the Term or the termination of the
Employee’s employment with the Company for any reason whatsoever, whether during
or following the Term, he shall be deemed to have resigned all of his positions
as an employee, officer and director of the Company and of each and every
subsidiary thereof.
 
 
 

--------------------------------------------------------------------------------

 
2.           DUTIES
 
2.1           During the Term, the Employee shall serve as the Company’s
Chairman of the Board and Chief Investment Officer and, effective as of January
1, 2012, shall also serve as the Company’s President and Chief Executive
Officer.  The Employee shall perform duties of an executive character consisting
of administrative and managerial responsibilities on behalf of the Company of
the type and nature heretofore assigned to the Employee, as well as additional
management responsibilities in the areas of marketing, information technology
and facilities management and in connection with the transition of President and
Chief Executive Officer responsibilities to him.  Effective as of January 1,
2012, the Employee shall perform such further duties of an executive character
as are consistent with the positions of President and Chief Executive Officer of
the Company.
 
3.           DEVOTION OF TIME
 
3.1           During the Term, the Employee shall expend all of his working time
for the Company (subject to the further provisions hereof); shall devote his
best efforts, energy and skill to the services of the Company and the promotion
of its interests; and shall not take part in activities detrimental to the best
interests of the Company.  Notwithstanding the foregoing, during the term of the
KINS Agreement, the Employee shall be entitled to devote such time as is
necessary in the fulfillment of his duties and responsibilities as President,
Chairman of the Board and Chief Executive Officer of KINS.
 
3.2           The Employee also shall be permitted to engage in the following
activities: (a) charity, social or civic work, (b) tend to personal financial
and legal affairs, and (c) subject to the prior written consent of the Company
(following approval by the Board of Directors of the Company (the “Board”)),
serve on the Board of Directors of, or advisor to, other business organizations,
and engage in any other business or business-related activity, in each case
(i.e., (a) through (c) above), provided that such activities do not interfere
with his services to the Company.  
 
4.           COMPENSATION
 
4.1           For all services to be rendered by the Employee during the Term,
and in consideration of the Employee’s representations and covenants set forth
in this Agreement, the Employee shall be entitled to receive from the Company
compensation as set forth in Paragraph 4.2 below.
 
4.2           During the Term, the Employee shall be entitled to receive a
salary at the following rates (the “Base Salary”): (a) through June 30, 2011,
the Employee’s Base Salary shall continue to be one hundred sixty-five thousand
three hundred seventy-five dollars ($165,375) per annum; (b) effective as of
July 1, 2011, the Employee’s Base Salary shall be increased to two hundred
seventy-five thousand dollars ($275,000) per annum; and (c) effective as of each
of July 1, 2012, 2013 and 2014, the Employee’s Base Salary per annum shall be
increased by five percent (5%).  The Employee shall be entitled to increases in
the Base Salary and other potential additional compensation as may be determined
from time to time by the Board in its sole discretion.  All amounts due
hereunder shall be payable in accordance with the Company’s standard payroll
practices.
 
 
2

--------------------------------------------------------------------------------

 
5.           REIMBURSEMENT OF EXPENSES
 
5.1           The Company shall pay directly, or reimburse the Employee for, all
reasonable and necessary expenses and disbursements incurred by the Employee for
and on behalf of the Company in the performance of his duties during the Term.
 
5.2           The Employee shall submit to the Company, not less than once in
each calendar month, reports of such expenses and disbursements in form normally
used by the Company and receipts with respect thereto and the Company’s
obligations under Paragraph 5.1 hereof shall be subject to compliance therewith.
 
6.           DISABILITY; INSURANCE
 
6.1           If, during the Term, the Employee, in the opinion of a majority of
all of the members of the Board (excluding the Employee if he is a member), as
confirmed by competent medical evidence, shall become physically or mentally
incapacitated to perform his duties for the Company hereunder (“Disabled”) for a
continuous period, then for the first six (6) months of such period he shall
receive his full salary.  In no event, however, shall the Employee be entitled
to receive any payments under this Paragraph 6.1 beyond the expiration or
termination date of this Agreement.  Effective with the date of his resumption
of full employment, the Employee shall be re-entitled to receive his full
salary.  If such illness or other incapacity shall endure for a continuous
period of at least nine (9) months or for at least two hundred fifty (250)
business days during any eighteen (18) month period, the Company shall have the
right, by written notice, to terminate the Employee’s employment hereunder as of
a date (not less than thirty (30) days after the date of the sending of such
notice) to be specified in such notice.  The Employee agrees to submit himself
for appropriate medical examination to a physician of the Company’s designation
as necessary for purposes of this Paragraph 6.1.
 
6.2           The obligations of the Company under this Paragraph 6 may be
satisfied, in whole or in part, by payments to the Employee under a disability
insurance policy provided by the Company or KINS.
 
6.3           Notwithstanding the foregoing, in the event, at the time of any
apparent incapacity, the Company or KINS has in effect a disability policy with
respect to the Employee, the Employee shall be considered Disabled for purposes
of Paragraph 6.1 only if he is considered disabled for purposes of the policy.
 
7.           RESTRICTIVE COVENANTS
 
7.1           (a)           The services of the Employee are unique and
extraordinary and essential to the business of the Company, especially since the
Employee shall have access to the Company’s customer lists, trade secrets and
other privileged and confidential information essential to the Company’s
business.  Therefore, the Employee agrees that, if the term of his employment
hereunder shall expire or his employment shall at any time terminate for any
reason whatsoever, with or without Cause (as hereinafter defined) and with or
without Good Reason (as hereinafter defined), the Employee will not at any time
during the eighteen (18) month period commencing with the date on which the
Employee ceases to be employed by the Company (the “Cessation Date”) (the
“Restrictive Covenant Period”), without the prior written consent of the
Company, directly or indirectly, whether individually or as a principal,
officer, employee, partner, shareholder, member, manager, director, agent of, or
consultant or independent contractor to, any entity,
 
 
3

--------------------------------------------------------------------------------

 
(i)           within any state in which the Company has a license to operate, at
the Cessation Date, engage or participate in a business which, as of the
Cessation Date, is similar to or competitive with, directly or indirectly, that
of the Company, and shall not make any investments in any such similar or
competitive entity, except that the foregoing shall not restrict the Employee
from acquiring up to one percent (1%) of the outstanding voting stock of any
entity whose securities are listed on a stock exchange or Nasdaq;
 
(ii)           cause or seek to persuade any director, officer, employee,
customer, client, account, agent or supplier of, or consultant or independent
contractor to, the Company, or others with whom the Company has a business
relationship (collectively “Business Associates”), to discontinue or materially
modify the status, employment or relationship of such person or entity with the
Company, or to become employed in any activity similar to or competitive with
the activities of the Company;
 
(iii)           cause or seek to persuade any prospective customer, client,
account or other Business Associate of the Company (which at or about the
Cessation Date was then actively being solicited by the Company) to determine
not to enter into a business relationship with the Company or to materially
modify its contemplated business relationship;
 
(iv)           hire, retain or associate in a business relationship with,
directly or indirectly, any director, officer or employee of the Company; or
 
(v)           solicit or cause or authorize to be solicited, or accept, for or
on behalf of him or any third party, any business from, or the entering into of
a business relationship with,  (A) others who are, or were within one (l) year
prior to the Cessation Date, a customer, client, account or other Business
Associate of the Company, or (B) any prospective customer, client, account or
other Business Associate of the Company which at or about the Cessation Date was
then actively being solicited by the Company.
 
(b)           The foregoing restrictions set forth in Paragraph 7.1(a) shall
apply likewise during the Term.
 
7.2           The Employee agrees to disclose promptly in writing to the Board
all ideas, processes, methods, devices, business concepts, inventions,
improvements, discoveries, know-how and other creative achievements (hereinafter
referred to collectively as “discoveries”), whether or not the same or any part
thereof is capable of being patented, trademarked, copyrighted, or otherwise
protected, which the Employee, while employed by the Company, conceives, makes,
develops, acquires or reduces to practice, whether acting alone or with others
and whether during or after usual working hours, and which are related to the
Company’s business or interests, or are used or usable by the Company, or arise
out of or in connection with the duties performed by the Employee.  The Employee
hereby transfers and assigns to the Company all right, title and interest in and
to such discoveries (whether conceived, made, developed, acquired or reduced to
practice on or prior to the Effective Date or during his employment with the
Company), including any and all domestic and foreign copyrights and patent and
trademark rights therein and any renewals thereof.  On request of the Company,
the Employee will, without any additional compensation, from time to time
during, and after the expiration or termination of, the Term, execute such
further instruments (including, without limitation, applications for copyrights,
patents, trademarks and assignments thereof) and do all such other acts and
things as may be deemed necessary or desirable by the Company to protect and/or
enforce its right in respect of such discoveries.  All expenses of filing or
prosecuting any patent, trademark or copyright application shall be borne by the
Company, but the Employee shall cooperate, at the Company’s expense, in filing
and/or prosecuting any such application.
 
 
4

--------------------------------------------------------------------------------

 
7.3           (a)           The Employee represents that he has been informed
that it is the policy of the Company to maintain as secret all confidential
information relating to the Company, including, without limitation, any and all
knowledge or information with respect to secret or confidential methods,
processes, plans, materials, customer lists or data, or with respect to any
other confidential or secret aspect of the Company’s activities, and further
acknowledges that such confidential information is of great value to the
Company.  The Employee recognizes that, by reason of his employment with the
Company, he has acquired and will acquire confidential information as
aforesaid.  The Employee confirms that it is reasonably necessary to protect the
Company’s goodwill, and, accordingly, hereby agrees that he will not, directly
or indirectly (except where authorized by the Board), at any time during the
Term or thereafter divulge to any person, firm or other entity, or use, or cause
or authorize any person, firm or other entity to use, any such confidential
information.
 
(b)           The Employee agrees that he will not, at any time, remove from the
Company’s premises any drawings, notebooks, software, data or other confidential
information relating to the business and procedures heretofore or hereafter
acquired, developed and/or used by the Company, except where necessary in the
fulfillment of his duties hereunder.
 
(c)           The Employee agrees that, upon the expiration or termination of
this Agreement or the termination of his employment with the Company for any
reason whatsoever, he shall promptly deliver to the Company any and all
drawings, notebooks, software, data and other documents and material, including
all copies thereof, in his possession or under his control relating to any
confidential information or discoveries, or which is otherwise the property of
the Company.
 
(d)           For purposes hereof, the term “confidential information” shall
mean all information given to the Employee, directly or indirectly, by the
Company and all other information relating to the Company otherwise acquired by
the Employee during the course of his employment with the Company (whether on or
prior to the Effective Date or hereafter), other than information which (i) was
in the public domain at the time furnished to, or acquired by, the Employee, or
(ii) thereafter enters the public domain other than through disclosure, directly
or indirectly, by the Employee or others in violation of an agreement of
confidentiality or nondisclosure.
 
7.4           For purposes of this Paragraph 7, the term “Company” shall mean
and include the Company and any and all subsidiaries and affiliates entities of
the Company in existence from time to time.
 
7.5           In connection with his agreement to the restrictions set forth in
this Paragraph 7, the Employee acknowledges the benefits accorded to him
pursuant to the provisions of this Agreement, including, without limitation, the
agreement on the part of the Company to employ the Employee during the Term
(subject to the terms and conditions hereof). The Employee also acknowledges and
agrees that the covenants set forth in this Paragraph 7 are reasonable and
necessary in order to protect and maintain the proprietary and other legitimate
business interests of the Company and that the enforcement thereof would not
prevent the Employee from earning a livelihood.
 
 
5

--------------------------------------------------------------------------------

 
8.           VACATIONS; LEAVE
 
8.1           The Employee shall be entitled to an aggregate of four (4) weeks
vacation time for each twelve (12) month period during the Term, the time and
duration thereof to be determined by mutual agreement between the Employee and
the Board.  Any vacation time not used by the end of the Term shall be forfeited
without compensation.  In addition, the Employee shall not be entitled to carry
over or use any vacation time that is unused as of the end of any twelve (12)
month period during the Term.  Further, the Employee shall be entitled to the
number of sick, personal, family, etc. days off during each twelve (12) month
period of the Term as set forth in the Company’s employee handbook.   The
Employee understands and agrees that the vacation time and sick, personal,
family and other days off for him are not in addition to these provided for in
the KINS Agreement and shall be reduced by any such time and days taken as an
employee of KINS.
 
9.           PARTICIPATION IN EMPLOYEE BENEFIT PLANS
 
9.1           The Employee shall be accorded the right to participate in and
receive benefits under and in accordance with the provisions of any pension,
profit sharing, insurance, medical and dental insurance or reimbursement (with
family coverage) or other plan or program of the Company either in existence as
of the Effective Date or thereafter adopted for the benefit generally of its
executive employees.
 
10.           SERVICE AS OFFICER AND DIRECTOR
 
10.1           During the Term, the Employee shall, if elected or appointed,
serve as (a) an officer of the Company and/or any subsidiaries of the Company in
existence or hereafter created or acquired and (b) a director of the Company
and/or any such subsidiaries of the Company in existence or hereafter created or
acquired, in each case without any additional compensation for such
services.  In the event the Company has in effect during the Term a director and
officer liability insurance policy, the Company will include the Employee
therein as a named insured.
 
11.           EARLIER TERMINATION
 
11.1           The Employee’s employment hereunder shall automatically terminate
upon his death, may terminate at the option of the Company in the event of
Cause, and may terminate at the option of the Employee for Good Reason.
 
11.2           The Employee’s employment may be terminated by the Company at any
time during the Term upon written notice for Cause.   As used in this Agreement,
“Cause” shall mean the Employee’s commission of any act in the performance of
his duties constituting common law fraud, a felony or other gross malfeasance of
duty, the Employee’ s commission of any act involving moral turpitude, any
material misrepresentation by the Employee (including, without limitation, a
breach of any representation set forth in Paragraph 13.1 hereof, any breach of
any material covenant on the Employee’s part herein set forth (which breach, if
curable, is not cured by the Employee within ten (10) days of the Employee’s
receipt of written notice thereof from the Company), or the Employee’s
engagement in misconduct which is materially injurious to the Company or any of
subsidiaries.
 
 
6

--------------------------------------------------------------------------------

 
11.3           The Employee’s employment may be terminated by the Employee at
any time during the Term for Good Reason.  As used in this Agreement, “Good
Reason” shall mean (a) any breach of any material covenant on the Company’s part
(which breach, if curable, is not cured by the Company within ten (10) days of
the Company’s receipt of written notice thereof from the Employee), or (b) a
material dimunition in the Employee’s duties and responsibilities (other than
following an event constituting Cause) in his capacity as Chairman of the Board
and Chief Investment Officer and, effective as of January 1, 2012, President and
Chief Executive Officer of the Company.
 
11.4           Upon termination of the Employee’s employment by the Company for
Cause or by the Employee without Good Reason, the Company shall have no further
obligations to the Employee, and the Employee shall be entitled to no further
compensation from the Company, except for any pro-rata amounts due to the
Employee at such date of termination, as provided for in Paragraph 4.2
hereof.  In the event of the termination of the Employee’s employment by the
Company for Cause or by the Employee without Good Reason, the amount to be paid
to the Employee pursuant to this Paragraph 11.4 shall constitute the sole and
exclusive remedy of the Employee, and the Employee shall not be entitled to any
other or further compensation, rights or benefits hereunder or otherwise.
 
11.5           In the event of the termination of the Employee’s employment by
the Company during the Term without Cause or by the Employee for Good Reason, as
liquidated damages, the Employee shall be entitled to receive the compensation
to which he would have been entitled until the expiration of the Term pursuant
to Paragraph 4.2 hereof.  The compensation payable pursuant to this Paragraph
11.5 shall be payable to the Employee in accordance with the Company’s standard
payroll practices as if his employment had continued.  The amount to be paid to
the Employee pursuant to this Paragraph 11.5 shall constitute the sole and
exclusive remedy of the Employee, and the Employee shall not be entitled to any
other or further compensation, rights or benefits hereunder or otherwise.
 
11.6           In order to protect the Employee against the possible
consequences and uncertainties of a Change of Control of the Company (as
hereinafter defined) and thereby induce the Employee to remain in the employ of
the Company, the Company agrees that:
 
(a)           If, during the Term, the Employee’s employment is terminated by
the Company within eighteen (18) months subsequent to a Change of Control other
than for Cause, the Company shall pay to the Employee an amount in cash equal to
one and one-half (1.5) times the Employee’s annual salary in effect at the time
of the termination of employment (the “Change of Control Payment”).  The Change
of Control Payment shall be payable in two (2) equal installments, with the
initial payment being  due and payable on the tenth day following the date of
termination of employment and the remaining payment being due and payable on the
one year anniversary of the date of termination of employment.  In addition, in
such event, the Company shall continue to pay for the Employee’s health
insurance premiums for the remainder of the Term, except to the extent paid by
KINS.  The Change of Control Payment shall be in lieu of the amount payable to
the Employee pursuant to Paragraph 11.5 hereof; provided, however, that, in the
event that the termination of employment occurs more than eighteen (18) months
prior to the Expiration Date, the Employee may elect to receive the amount
payable pursuant to Paragraph 11.5 hereof in lieu of the amount payable pursuant
to this Paragraph 11.6.  The amount to be paid to the Employee pursuant to this
Paragraph 11.6 shall constitute the sole and exclusive remedy of the Employee,
and the Employee shall not be entitled to any other or further compensation,
rights or benefits hereunder or otherwise.


 
7

--------------------------------------------------------------------------------

 
(b)           As used in this Paragraph 11.6, a “Change of Control” shall be
deemed to have occurred if


(i)           any “person” or “group of persons” (as such terms are used in
Sections 13(d) and 14(d) of the Securities  Exchange Act of 1934, as amended
(the “1934 Act”), becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the 1934 Act), directly or indirectly, of securities of KINS
representing more than thirty-three and one-third percent (33-1/3%) of the then
outstanding securities of KINS having the right to vote on the election of
directors (“Voting Securities”), except that there shall be excluded any Voting
Securities acquired from KINS with respect to which the Employee gave his
approval as a member of the Board of Directors of KINS (the “KINS Board”); or


(ii)           any person or group of persons (other than persons whose Voting
Securities of KINS would be excluded under clause (i) above) becomes the
beneficial owner, directly or indirectly, of securities representing a majority
of the then outstanding securities of the Company having the right to vote on
the election of directors; or


(iii)           when individuals who, as of the date hereof, constitute the
Board of Directors of KINS (the “Incumbent KINS Board”) cease for any reason to
constitute at least a majority of the KINS Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the stockholders of KINS, was approved by a vote of
at least a majority of the directors then comprising the Incumbent KINS Board
shall be considered as though such individual were a member of the Incumbent
KINS Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person or
entity other than the KINS Board; or


(iv)           KINS consummates a reorganization, merger or consolidation of
KINS, with respect to which in each case the individuals and entities who were
the beneficial owners of the Voting Securities of KINS immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 50%
of the then combined voting power of the then outstanding Voting Securities
entitled to vote generally in the election of directors of the corporation or
other entity resulting from such reorganization, merger or consolidation; or


(v)           the Company consummates a reorganization, merger or consolidation
of the Company, with respect to which in each case KINS does not, following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 50% of
the then combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation or
other entity resulting from such reorganization, merger or consolidation; or
 
 
8

--------------------------------------------------------------------------------

 
(vi)           the Company or KINS consummates the sale or other disposition of
all or substantially all of the assets of the Company or KINS.
 
11.7           The termination or expiration of this Agreement shall not affect
the continuing operation and effect of Paragraph 7 hereof, which shall continue
in full force and effect according to its terms.  In addition, the termination
or expiration of this Agreement will not result in a termination or waiver of
any rights and remedies that the Company may have under this Agreement and
applicable law.
 
12.           INJUNCTIVE RELIEF; REMEDIES
 
12.1           The Employee acknowledges and agrees that, in the event he shall
violate or threaten to violate any of the restrictions of Paragraph 3 or 7
hereof, the Company will be without an adequate remedy at law and will therefore
be entitled to enforce such restrictions by temporary or permanent injunctive or
mandatory relief in any court of competent jurisdiction without the necessity of
proving damages.
 
12.2           The Employee agrees further that the Company shall have the
following additional rights and remedies:
 
(i)           The right and remedy to require the Employee to account for and
pay over to the Company all monies and other consideration derived or received
by him as the result of any transactions constituting a breach of any of the
provisions of Paragraph 7.1, and the Employee hereby agrees to account for and
pay over such monies and other consideration to the Company; and
 
(ii)           The right to recover attorneys’ fees incurred in any action or
proceeding in which it seeks to enforce its rights under Paragraph 7 hereof and
is successful on any grounds.
 
12.3           Each of the rights and remedies enumerated above shall be
independent of the other, and shall be severally enforce­able, and all of such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity.
 
12.4           The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in Paragraph 7.1 upon the courts of any
jurisdiction within the geographical scope of such covenants (a
“Jurisdiction”).  In the event that the courts of any one or more of such
Jurisdictions shall hold such covenants unenforceable by reason of the breadth
of their scope or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the Company’s right to the relief
provided above in the courts of any other Jurisdiction, as to breaches of such
covenants in such other respective Jurisdictions, the above covenants as they
relate to each Jurisdiction being, for this purpose, severable into diverse and
independent covenants.
 
13.           NO RESTRICTIONS
 
13.1           The Employee hereby represents that neither the execution of this
Agreement nor his performance hereunder will (a) violate, conflict with or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under
the terms, conditions or provisions of any contract, agreement or other
instrument or obligation to which the Employee is a party, or by which he may be
bound, or (b) violate any order, judgment, writ, injunction or decree applicable
to the Employee.  In the event of a breach hereof, in addition to the Company’s
right to terminate this Agreement, the Employee shall indemnify the Company and
hold it harmless from and against any and all claims, losses, liabilities, costs
and expenses (including reasonable attorneys’ fees) incurred or suffered in
connection with or as a result of the Company’s entering into this Agreement or
employing the Employee hereunder.
 
 
9

--------------------------------------------------------------------------------

 
14.           ARBITRATION
 
14.1           Except with regard to Paragraph 12.1 hereof and any other matters
that are not a proper subject of arbitration, all disputes between the parties
hereto concerning the performance, breach, construction or interpretation of
this Agreement or any portion thereof, or in any manner arising out of this
Agreement or the performance thereof, shall be submitted to binding arbitration,
in accordance with the rules of the American Arbitration Association.  The
arbitration proceeding shall take place at a mutually agreeable location in
Nassau County, New York or such other location as agreed to by the parties.
 
14.2           The award rendered by the arbitrator shall be final, binding and
conclusive, shall be specifically enforceable, and judgment may be entered upon
it in accordance with applicable law in the appropriate court in the State of
New York, with no right of appeal therefrom.
 
14.3           Each party shall pay its or his own expenses of arbitration, and
the expenses of the arbitrator and the arbitration proceeding shall be equally
shared; provided, however, that, if, in the opinion of the arbitrator (or a
majority of the arbitrators if more than one), any claim or defense was
unreasonable, the arbitrator(s) may assess, as part of their award, all or any
part of the arbitration expenses of the other party (including reasonable
attorneys’ fees) and of the arbitrator(s) and the arbitration proceeding against
the party raising such unreasonable claim or defense; provided, further, that,
if the arbitration proceeding relates to the issue of Cause for termination of
employment, (a) if, in the opinion of a majority of the arbitrators, Cause
existed, the arbitrator(s) shall assess, as part of their award, all of the
arbitration expenses of the Company (including reasonable attorneys’ fees) and
of the arbitrator(s) and the arbitration proceeding against the Employee or (b)
if, in the opinion of a majority of the arbitrator(s), Cause did not exist, the
arbitrator(s) shall assess, as part of their award, all of the arbitration
expenses of the Employee (including reasonable attorneys’ fees) and of the
arbitrator(s) and the arbitration proceeding against the Company.
 
15.           ASSIGNMENT
 
15.1           This Agreement, as it relates to the employment of the Employee,
is a personal contract and the rights and interests of the Employee hereunder
may not be sold, transferred, assigned, pledged or hypothecated.
 
16.           NOTICES
 
16.1           Any notice required or permitted to be given pursuant to this
Agreement shall be deemed to have been duly given when delivered by hand or sent
by certified or registered mail, return receipt requested and postage prepaid,
overnight mail or courier or telecopier as follows:
 
 
10

--------------------------------------------------------------------------------

 
If to the Employee:
 
P.O. Box 450
Hewlett, New York  11557
Telecopier Number: (516) 374-4484


If to the Company:
 
c/o Sam Yedid
Chairman, Compensation Committee
c/o Lazer Aptheker Rosella & Yedid, P.C.
225 Old Country Road
Melville, New York  11747
Telecopier Number: (631) 761-0014


with a copy to:


Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Attention:  Fred Skolnik, Esq.
Telecopier Number:  (516) 296-7111
 
or at such other address as any party shall designate by notice to the other
party given in accordance with this Paragraph 16.1.
 
17.           GOVERNING LAW
 
17.1           This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely in New York.
 
18.           WAIVER OF BREACH; PARTIAL INVALIDITY
 
18.1           The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.  If any provision, or part thereof, of this Agreement shall be held to
be invalid or unen­forceable, such invalidity or unenforceability shall attach
only to such provision and not in any way affect or render invalid or
unenforceable any other provisions of this Agreement, and this Agreement shall
be carried out as if such invalid or unenforceable provision, or part thereof,
had been reformed, and any court of competent jurisdiction or arbitrators, as
the case may be, are authorized to so reform such invalid or unenforceable
provision, or part thereof, so that it would be valid, legal and enforceable to
the fullest extent permitted by applicable law.
 
19.           ENTIRE AGREEMENT
 
19.1           This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and there are no
representations, warranties or commitments except as set forth herein.  This
Agreement supersedes all prior agreements, understandings, negotiations and
discussions, whether written or oral, of the parties hereto relating to the
subject matter hereof, including, without limitation, the Original
Contract.  This Agreement may be amended, and any provision hereof waived, only
by a writing executed by the party sought to be charged.  No amendment or waiver
on the part of the Company  shall be valid unless approved by its Board.
 
 
11

--------------------------------------------------------------------------------

 
20.           COUNTERPARTS
 
20.1           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.
 
21.           FACSIMILE AND EMAIL SIGNATURES
 
21.1           Signatures hereon which are transmitted via facsimile or email
shall be deemed original signatures.
 
22.           REPRESENTATION BY COUNSEL; INTERPRETATION
 
22.1           The Employee acknowledges that he has been represented by
counsel, or has been afforded the opportunity to be represented by counsel, in
connection with this Agreement. Accordingly, any rule or law or any legal
decision that would require the interpretation of any claimed ambiguities in
this Agreement against the party that drafted it has no application and is
expressly waived by the Employee.  The provisions of this Agreement shall be
interpreted in a reasonable manner to give effect to the intent of the parties
hereto.
 
23.           HEADINGS
 
23.1           The headings and captions under sections and paragraphs of this
Agreement are for convenience of reference only and do not in any way modify,
interpret or construe the intent of the parties or affect any of the provisions
of this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year above written.
 
KINGSTONE INSURANCE COMPANY




By: /s/ Victor Brodsky
       Victor Brodsky
       Chief Financial Officer






/s/ Barry B. Goldstein
Barry B. Goldstein